UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6888


WESLEY THOMAS GALLOP, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Lawrence Richard Leonard, Magistrate Judge. (2:16-cv-00596-MSD-LRL)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wesley Thomas Gallop, Jr., Appellant Pro Se. Eugene Paul Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wesley Thomas Gallop, Jr., seeks to appeal the magistrate judge’s order denying

his motion for appointment of counsel and the magistrate judge’s report recommending

that Gallop’s 28 U.S.C. § 2254 (2012) petition be denied. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order denying Gallop’s motion for

appointment of counsel and the magistrate judge’s report and recommendation are neither

final orders nor appealable interlocutory or collateral orders. Accordingly, we deny

Gallop’s motion for a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2